El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Manuel Bao presentó una demanda en la Corte Municipal de Utnado contra los esposos Herminio Irizarry y Tulidania Cancel, alegando:
*538“I. Que el día doce de junio del corriente año los demandados otorgaron a favor del demandante un pagaré que copiado a la letra dice así:
“ ‘Pagaremos el día doce de diciembre del corriente año a la orden de Don Manuel Bao, la suma de quinientos dollars valor recibido de' dicho Sr. Bao a nuestra entera satisfacción y para garantizar el1, buen cumplimiento obligamos nuestros bienes, y especialmente las ca-sas de nuestra propiedad números once y trece de la calle General Maceo de esta ciudad. Declaramos solemnemente que no pesa ningún gravamen sobre dichos bienes, y que nos .comprometemos a no gra-varlos por ningún concepto mientras no hayamos satisfecho total-mente el importe de la presente obligación, estando ambos y cada una por separado obligados a cumplir este compromiso. Y jpara que así conste, firmamos el presente en TJtuado a doce de junio de mil nove-cientos ocho. Firmado. Herminio Irizarry. Tulidania Cancel. Testigo: José Blanco, (testigo) Macario Zapater.’
“II. Que requeridos por el demandante en el día de hoy los demandados para que hicieran efectiva la obligación trans-crita, por estar ya vencida, dichos demandados han contestado' que no pagaban porque no tenían recursos para hacerlo.”
Los demandados contestaron negando en general la de-manda y alegando como materia nueva de oposición:
“1. Que sólo el demandado Herminio Irizarry adeuda al-guna cantidad de dinero al demandante, cuya cantidad no' llega a los quinientos pesos.
“2. Que el pagaré a que se refiere la demanda fué un docu-mento que firmaron los demandados y especialmente la de-mandada Doña Tulidania Cancel, por error, pues ni el de-mandado Irizarry debe a Bao quinientos pesos, ni la deman-dada Doña Tulidania le debe un sólo centavo, pues nunca recibió ningún dinero del demandante.
“3. El gravamen especial que se hace ón ese documento a que sé refiere la demanda, sobre las casas once y trece de la calle del General Maceo de Utuado, es otro error pues tanto el demandante como los demandados saben que esas dos casas, pertenecen en legítima propiedad a Don Francisco Cancel,, quien las gobierna y administra como su verdadero dueño.
*539■ “4. Los testigos José Blanco y Macario Zapater que apa-recen firmando el pagaré a que se refiere la demanda, no firmaron dicho documento én presencia de los demandados.”
Ambas partes de común acuerdo solicitaron y obtuvieron el traslado del pleito a la Corte Municipal de San Juan, y mientras el pleito se encontraba pendiente en la corte municipal, falleció el demandado Irizarry. Con tal motivo tuvie-ron lugar algunos procedimientos cuya corrección no nos co-rresponde investigar en este recurso. Finalmente la corte-municipal, el 21 de septiembre de 1911, dictó senteneiá decla-rando con lugar la demanda únicamente en contra de la de-mandada Tulidania Cancel, a quien condenó a pagar al de-mandante la suma de quinientos pesos reclamada y las costas.
Contra esa sentencia de la corte municipal interpuso la demandada Tulidania Cancel apelación para ante la Corte de Distrito de San Juan. En la corte de distrito se celebró el juicio de nuevo y, tomándose en consideración las alegaciones y las pruebas, se dictó sentencia el 23 de septiembre de 1912 condenando a la demandada Tulidania Cancel a pagar al de-mandante los quinientos pesos reclamados y las costas. En la misma sentencia se bizo constar que los herederos de Iri-zarry no figuraban como partes en el litigio. Contra la sen-tencia de la corte de distrito apeló Tulidania Cancel para ante este Tribunal Supremo.
La.parte apélante pretende que esta Corte Suprema in-vestigue los procedimientos que tuvieron lugar -en la corte municipal con motivo de la muerte del demandado Irizarry. Ya hemos dicho que no nos corresponde investigar la correc-ción de dichos procedimientos. Los herederos de Irizarry no son parte en este recurso, ni la sentencia apelada contiene pronunciamiento alguno en contra de ellos. La parte de-mandante de hecho abandonó su pleito en contra de los here-deros de Irizarry, y lo continuó únicamente en contra de la demandada Tulidania Cancel. Esta apeló de la sentencia y obtuvo la completa revisión del caso en la corte de distrito. La sentencia de la corte de distrito se basó en las alegaciones *540y en las pruebas ante ella practicadas, y si esas alegaciones y esas pruebas son suficiente para sostener su sentencia, dicha sentencia no puede revocarse por esta Corte Suprema, por errores de procedimiento que pudieran haberse cometido en la corte municipal.
Aclarado este punto, veamos si las alegaciones y las prue-bas son o nó suficientes para sostener la sentencia apelada.
En la demanda se alega la existencia de la obligación y la falta de cumplimiento de la misma.
La acción se ejercitó por el acreedor en un principio contra las dos personas que según los términos del documento in-cluido en la demanda se había constituido en deudores soli-darios para con el demandante y luego continuó contra uno • sólo de dichos deudores solidarios, procediéndose de acuerdo con lo dispuesto en el artículo lili del Código Civil revisado, a saber: ,
£í Artículo lili. El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las reclamaciones entabladas contra uno no serán obstáculo para las que posteriormente se dirijan contra los’ demás, mientras no resulte co-brada la deuda por completo.”
La prueba del demandante consistió en las declaraciones de la demandada Tulidania Cancel y del demandante Manuel Bao y en la presentación del pagaré original copiado en la demanda. La prueba de la demandada consistió en la presen-tación de una escritura notarial otorgada el 10. de diciembre de 1908 referente a la venta al parecer de las mismas casas a que se refiere el pagaré.
Al declarar la demandada reconoció como legítima la firma suya que aparece al pie del pagaré, diciendo que la había puesto sin darse cuenta de la obligación que contraía. Tal manifestación no es suficiente para destruir la eficacia del documento y si se tiene en cuenta además la declaración del demandante que explica detalladamente los términos de la transacción, es necesario concluir que la corte sentenciadora *541no cometió error alguno al declarar probados los ñecbos ale-gados en la demanda.
Por virtud de todo lo expuesto, opinamos que debe con-firmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.